                                            G
                           1    STUART G. GROSS (#251019)
                                sgross@grosskleinlaw.com
                           2    TIMOTHY S. KLINE (#319227)
                           3    tk@grosskleinlaw.com
                                GROSS & KLEIN LLP
                           4    The Embarcadero
                                Pier 9, Suite 100
                           5    San Francisco, CA 94111
                                t (415) 671-4628
                           6    f (415) 480-6688
                           7

                           8   Attorneys for Plaintiff Dan Clarke

                           9
                                                              UNITED STATES DISTRICT COURT
                          10
                                       NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
                          11

                          12   DAN CLARKE,                                      Case No. 14-cv-04393-WHO
SAN FRANCISCO, CA 94111




                          13
  GROSS & KLEIN LLP




                                                Plaintiff,                      JOINT STIPULATION TO
   THE EMBARCADERO
    PIER 9, SUITE 100




                                                                                CONTINUE DEFENDANTS’
                          14          vs.                                       MOTION TO DISMISS SECOND
                                                                                AMENDED COMPLAINT, TO
                          15   PACIFIC GAS AND ELECTRIC COMPANY; and            STRIKE AND FOR SANCTIONS
                               PG&E CORPORATION                                 AND EXTEND TIME TO FILE
                          16                                                    OPPOSITION AND REPLY
                                                Defendants.                     THERETO; [PROPOSED] ORDER
                          17

                          18

                          19

                          20
                          21

                          22

                          23

                          24

                          25

                          26
                          27

                          28
                               JOINT STIPULATION TO CONTINUE DEFENDANTS’ MOTION TO DISMISS SECOND AMENDED
                               COMPLAINT, TO STRIKE AND FOR SANCTIONS AND EXTEND TIME TO FILE OPPOSITION AND
                               REPLY THERETO; [PROPOSED] ORDER; CASE NO. 14-cv-04393-WHO
                                           G
                           1                                                RECITALS

                           2           WHEREAS, on March 18, 2020, Clarke filed his Second Amended Complaint (“SAC”);

                           3           WHEREAS, on April 1, 2020, PG&E filed a Motion to Dismiss Clarke’s SAC, to Strike

                           4   and For Sanctions (“Motion to Dismiss”), and set a hearing for May 7, 2020;

                           5           WHEREAS, pursuant to Local Rule 7-3, Clarke’s opposition to the Motion to Dismiss

                           6   would be due on April 15, 2020, and PG&E’s reply would be due on April 22, 2020; and

                           7           WHEREAS, the Parties agree to a two-week extension of Clarke’s time to oppose the

                           8   Motion to Dismiss and a one-week extension of PG&E’s time to reply; and

                           9           WHEREAS, the undersigned counsel for Defendants has consented to the undersigned

                          10   counsel for Plaintiff signing the instant stipulation on his behalf.

                          11           NOW, THEREFORE, Pursuant to Civil Local Rule 6-1(b), the Parties stipulate and agree

                          12   as follows, subject to the Court’s approval:
SAN FRANCISCO, CA 94111




                          13
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                          14                                             STIPULATION

                          15           1. Clarke will file his Opposition to PG&E’s Motion to Dismiss on or before April 29,

                          16   2020;

                          17           2. PG&E will file its Reply in support of Motion to Dismiss on or before May 13, 2020;

                          18           3. The May 7, 2020 hearing on PG&E’s Motion to Dismiss is hereby continued to May

                          19   28, 2020 at 10:30 a.m., or the Court’s next available date.

                          20
                          21   DATED: April 3, 2020                           WFBM, LLP

                          22
                                                                              By:__/s/ Scott D. Mroz_______________________
                          23                                                                 SCOTT D. MROZ
                          24                                                         ATTORNEYS FOR PACIFIC GAS AND
                                                                                     ELECTRIC COMPANY AND PG&E
                          25                                                         CORPORATION

                          26
                          27

                          28
                               JOINT STIPULATION TO CONTINUE DEFENDANTS’ MOTION TO DISMISS SECOND AMENDED
                               COMPLAINT, TO STRIKE AND FOR SANCTIONS AND EXTEND TIME TO FILE OPPOSITION AND
                               REPLY THERETO; [PROPOSED] ORDER; CASE NO. 14-cv-04393-WHO                                        1
                                          G
                           1   DATED: April 3, 2020                  GROSS & KLEIN LLP
                           2
                                                                     By:__/s/ Stuart G. Gross____________________
                           3                                                        STUART G. GROSS
                           4                                                ATTORNEYS FOR DAN CLARKE

                           5

                           6

                           7

                           8                                        ORDER

                           9          PURSUANT TO STIPULATION, as modified IT IS SO ORDERED. The hearing will be

                          10   on May 27, 2020 at 2:00 p.m.

                          11

                          12   Dated: April 3, 2020               ______________________________________
                                                                     The Honorable Judge William H. Orrick
SAN FRANCISCO, CA 94111




                          13
  GROSS & KLEIN LLP
   THE EMBARCADERO
    PIER 9, SUITE 100




                          14

                          15

                          16

                          17

                          18

                          19

                          20
                          21

                          22

                          23

                          24

                          25

                          26
                          27

                          28
                               JOINT STIPULATION TO CONTINUE DEFENDANTS’ MOTION TO DISMISS SECOND AMENDED
                               COMPLAINT, TO STRIKE AND FOR SANCTIONS AND EXTEND TIME TO FILE OPPOSITION AND
                               REPLY THERETO; [PROPOSED] ORDER; CASE NO. 14-cv-04393-WHO                            2
